Pfeifer, J.,
dissenting. Relators have not established a clear legal right to have the ordinance submitted to the electorate or a corresponding clear legal duty on the part of respondents to do so.
Section 13.2 of the North Ridgeville Charter specifies city council’s authority after its clerk determines that a referendum petition is sufficient:
‘Within thirty (30) days after the enactment by Council, of any ordinance or resolution which may be subject to a referendum under the laws of the State of Ohio, a petition signed by no less than ten percent (10%) of the total electors voting at the last preceding November election, maybe filed with Council * * * by personally handing said petition to the Clerk of Council, requesting the ordinance or resolution be repealed or submitted to the vote of the electors. When said petition is filed, the Clerk of Council, shall within fourteen (14) days ascertain the sufficiency of the petition, and if found sufficient, the Council shall, within thirty (SO) days after sufficiency has been established, reconsider such ordinance or resolution. If Council fails to repeal said ordinance or resolution within such thirty (SO) day period, the Council shall submit it to a vote of the electors at the next regular election occurring more than seventy-five (75) days after the filing of such petition. If such petition is signed by at least twenty percent (20%) of such electors, the date of the election may be fixed therein, which may be a special election to be held at any time more than seventy-five (75) days after the filing of such petition.” (Emphasis added.)
Under Section 13.2 of the charter, once White determined on April 17 that the referendum petition was legally sufficient, the city council had thirty days to reconsider Ordinance No. 3543-99. If, during that period, council failed to repeal the ordinance, it had a duty to submit it to the electors at the November 7 election. On the same date that its clerk concluded that the petition was sufficient, the city council voted to rescind the ordinance.
Section 3.12 of the charter, which prescribes general procedure for municipal legislation, states, “All legislative action shall be by ordinance or resolution except when otherwise required by the Constitution or the laws of the State of Ohio.” Relators claim that council had to enact a new ordinance to repeal Ordinance No. 3543-99 within thirty days of White’s determination of sufficiency and that council's April 17 vote on a mere motion to rescind Ordinance No. 3543-99 was thus ineffective, thereby entitling them to vote on the ordinance at the November 7 election.
*220The general rule that, absent legislation to the contrary, a new ordinance is required to expressly repeal an existing ordinance is inapplicable here. Without any provision of the Ohio Constitution regarding the interpretation of the North Ridgeville Charter, the court may apply general interpretative rules concerning statutory construction. See State ex rel. Mirlisena v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 597, 600, 622 N.E.2d 329, 331; see, also, State ex rel. Huebner v. W. Jefferson Village Council (1995), 72 Ohio St.3d 589, 592, 651 N.E.2d 1001, 1003, reconsideration granted on other grounds (1995), 75 Ohio St.3d 381, 662 N.E.2d 339. Under one such general rule, codified at R.C. 1.51, except where a general provision is adopted after a conflicting special provision and there is a manifest intent that the general provision prevail, the special provision prevails. State ex rel. Dublin Securities, Inc. v. Ohio Div. of Securities (1994), 68 Ohio St.3d 426, 429-430, 627 N.E.2d 993, 996-997.
Section 13.2 is a special provision that specifies city council’s authority following a determination by its clerk that a referendum petition is sufficient, and the charter does not evidence any manifest intention that Section 3.12 prevail over Section 13.2 when council repeals an ordinance within the thirty-day period following its clerk’s determination of sufficiency.
In addition, the special thirty-day repeal provision of Section 13.2 would be rendered nugatory if Section 3.12 and other general charter provisions required that city council enact a new ordinance in order to repeal the ordinance that is the subject of a sufficient referendum petition. See State ex rel. Fattlar v. Boyle (1998), 83 Ohio St.3d 123, 127, 698 N.E.2d 987, 990 (“Municipal charters must be construed to give effect to all separate provisions”). (Emphasis added.) See, also, State ex rel. Fite v. Aeh (1997), 80 Ohio St.3d 1, 4, 684 N.E.2d 285, 287. That is because application of these general provisions would make it impossible for city council to repeal zoning ordinances that are the subject of valid referendum petitions within the thirty days specified by Section 13.2 of the charter. See Section 3.12 (in addition to requiring legislative action by ordinance or resolution, includes three-reading rule that cannot be dispensed with if ordinance pertains to zoning); Section 3.13 (nonemergency ordinances are not effective until thirty days after final passage by council, and any change in zoning ordinances cannot be declared an emergency measure that would be immediately effective); Section 8.8 (ordinances referring to zoning cannot be adopted until they have been first submitted to the planning commission for report and recommendation, and the commission has sixty days to submit a report and recommendation); and Section 9.1 (notice and hearing requirement for passage and amendment of any zoning ordinance).
As relators themselves argue, “[t]o construe or allow the general [charter] provisions to prevail over these special provisions [of Section 13.2 of the charter] *221would completely frustrate the crucial timing interests of these provision[s].” In addition, relators further specifically assert that “Charter Provision 18.2, a special provision, governing the enactment of an ordinance repealing a referendum ordinance, shall be an exception to the general provisions of the Charter 8.8, 8.12, 3.13, [and] 9.1 * * (Emphasis added.) Like the three-reading requirement of Section 3.12 and the remaining requirements of Sections 3.13, 8.8, and 9.1 of the charter, the requirement of Section 3.12 that legislative action be by ordinance is also a general provision that must yield to the special thirty-day repeal provision of Section 13.2. This gives effect to Section 13.2 and avoids a construction of the charter that would lead to unreasonable or absurd results. See In re Election Contest of Democratic Primary Election Held May 4, 1999 for Nomination to the Office of Clerk, Youngstown Mun. Court (2000), 88 Ohio St.3d 258, 266, 725 N.E.2d 271, 278 (court’s duty to construe statutes to avoid unreasonable or absurd results).
Therefore, under Section 13.2 of the charter, the city council was authorized to repeal Ordinance No. 3543-99 by vote on a motion, and council did so in a timely manner on April 17. Because council repealed the ordinance that relators sought to be placed on the November 7 ballot, respondents have no duty to submit the ordinance to North Ridgeville electors at the November 7 election. Section 13.2, North Ridgeville Charter.
In addition, relators received precisely what they requested in their letter attached to their referendum petition, i.e., either the repeal of the ordinance or its submission to the electors. In fact, relators’ counsel initially agreed that the city council’s April 17 action repealed the ordinance, and one of relators agreed that when city council repealed the ordinance, relators got what they desired. A writ of mandamus will not issue to compel an act that has already been performed. State ex rel. Lee v. Montgomery (2000), 88 Ohio St.3d 233, 237, 724 N.E.2d 1148, 1151.
Moyer, C.J., concurs in the foregoing dissenting opinion.